Citation Nr: 1519697	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1969 to June 1970.  He is the recipient of the Purple Heart and Combat Action Ribbon.  The Veteran died in April 2011; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board acknowledges that in April 2011, the Veteran filed claim for service connection for Hepatitis C and secondary hepatocellular carcinoma, which was pending at his death.  In July 2011, the appellant filed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  In lieu of a specific request to substitute, a claim for dependency and indemnity compensation, such as that filed by the appellant in July 2011, is deemed to include a request to substitute if a claim for periodic monetary benefits under laws administered by the Secretary was pending before the agency of original jurisdiction (AOJ), unless specifically waived.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014).  The AOJ has not adjudicated the pending claim for accrued benefits, and therefore the Board does not have jurisdiction over the matter.  See generally 38 U.S.C. § 7104 (West 2014).  However, as detailed below, the evidence of record allows for a grant of service connection for the cause of the Veteran's death, based upon a determination that Hepatitis C is attributable to military service.  The Board realizes that these two matters are intertwined.  Crucially, however, regardless of the disposition of the accrued benefits claim by the AOJ, the outcome of the issue currently before the Board remains the same.  Therefore, the Board will proceed with adjudication of this favorable decision at this time, so as not to cause any further unnecessary delay to the appellant.  Moreover, to the extent that the appellant's July 2011 claim for accrued benefits remains pending, that matter is referred to the AOJ for appropriate disposition.  See 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran died in April 2011; the certificate of death states that his immediate cause of death was hepatocellular cancer, which has been attributed to Hepatitis C.   

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran's Hepatitis C was contracted in service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.     38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the Veteran's death, there must be:  (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the Veteran's death.  Cf. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The medical evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

The appellant asserts that during the Veteran's military service, he was exposed to malaria, which made him more susceptible to contracting Hepatitis C.  See appellant's substantive appeal dated August 2013.  The appellant claims that the Veteran received a blood transfusion during service and contacted Hepatitis C.  See, e.g., appellant's claim dated July 2011.  Further, the appellant contends that the Veteran's Hepatitis C caused cirrhosis of the liver and hepatocellular carcinoma cancer that caused his death.  Id.  

At the time of the Veteran's death, service connection was established for residuals of shell fragment wounds of the left posterior thigh, anterior and posterior chest, and shell fragment wound scars on the right thigh, left forearm, left mid-axillary line, left chest, left arm, left elbow, left hip, and left proximal and posterior thigh.

The Veteran's service treatment records (STRs) show that he sustained multiple shrapnel wounds during combat in Vietnam and was transferred to a hospital in Yokosuka, Japan where he received a blood transfusion in October 1969.  A September 1970 STR shows that the Veteran was performing his military duties in a malaria hazard zone. 

A June 2010 VA treatment record shows that the Veteran reported that he was diagnosed with Hepatitis C in 1985 and has a history of cirrhosis of the liver.

An August 2010 VA treatment record notes that the Veteran contracted Hepatitis C, likely due to a blood transfusion during his military service.  

Multiple VA treatment records show that the Veteran was diagnosed and treated for Hepatitis C and hepatocellular carcinoma cancer.  See, e.g., VA treatment record dated February 2010.  

A July 2011 VA computed tomography (CT) scan report reveals cirrhosis of the liver with hepatocellular carcinoma. 

The Veteran died in April 2011.  His death certificate shows hepatocellular cancer as the immediate cause of death.

Of significance, in August 2012, M.A.S., M.D., the Veteran's treating physician, stated:

I do believe that the hepatocellular ca[ncer] manifested from this long history of Hepatitis C and that this Hepatitis C diagnosis was the result of military injuries and the surgeries and transfusion needed to treat these injuries . . .  In May of 2010, he was diagnosed with hepatocellular carcinoma which most likely arose as a result of his long-term diagnosis of Hepatitis C.  

See Hepatitis, Cirrhosis, and Other Liver Conditions Disability Benefits Questionnaire dated August 2012. 

Dr. M.A.S.'s positive nexus opinion is based upon clinical expertise, experience, and the Veteran's medical history and treatment records (as she was the Veteran's treating physician) with a thoughtful analysis of the Veteran's history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the 'factually accurate, fully articulated, sound reasoning' for an examiner's conclusion that contributes probative value to a medical opinion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, in August 2012, the appellant submitted medical literature demonstrating that blood transfusions prior to 1992 and malaria can cause Hepatitis C, which can cause liver cancer.  

Thus, the evidence of record, to include Dr. M.A.S.'s favorable nexus opinion and the medical literature, demonstrates a substantial causal connection between the Veteran's in-service blood transfusion, his development of Hepatitis C, and his death from hepatocellular carcinoma cancer, and is not contradicted by any other evidence of record.  See 38 C.F.R. § 3.312(c)(1) (2014); see also Gabrielson, supra.  

Therefore, as all elements of the claim have been substantiated, entitlement to service connection for the cause of the Veteran's death is established.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


